Dismissed and Opinion Filed June 29, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00537-CV

   GUADALUPE CARBRERA-VALDEZ AND CLAUDIA MARISELA ALVARADO
                        HERNANDEZ, Appellants
                                V.
   QBE AMERICAS, INC. AND PRAETORIAN INSURANCE COMPANY, Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-00690-B

                              MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Boatright
                                   Opinion by Justice Bridges
       Before the Court is appellants’ June 22, 2018 unopposed motion to dismiss the appeal. In

the motion, appellants state they have settled their dispute with appellees and want to dismiss their

appeal. We grant the motion. See TEX. R. APP. P. 42.1(a)(1).

       We dismiss this appeal.




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE

180537F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 GUADALUPE CARBRERA-VALDEZ                         On Appeal from the County Court at Law
 AND CLAUDIA MARISELA                              No. 2, Dallas County, Texas
 ALVARADO HERNANDEZ, Appellants                    Trial Court Cause No. CC-18-00690-B.
                                                   Opinion delivered by Justice Bridges,
 No. 05-18-00537-CV        V.                      Justices Brown and Boatright participating.

 QBE AMERICAS, INC. AND
 PRAETORIAN INSURANCE
 COMPANY, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       Subject to any agreement of the parties, we ORDER that appellees QBE AMERICAS,
INC. AND PRAETORIAN INSURANCE COMPANY recover their costs, if any, of this appeal
from appellants GUADALUPE CARBRERA-VALDEZ AND CLAUDIA MARISELA
ALVARADO HERNANDEZ.


Judgment entered June 29, 2018.




                                             –2–